 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:12-CR-00187-TLN
11
                                  Plaintiff,             ORDER SEALING DOCUMENTS AS SET
12                                                       FORTH IN DEFENDANT’S NOTICE
                            v.
13
     MANOLO REYES,
14
                                  Defendant.
15

16

17

18

19
            Pursuant to Local Rule 141(b) and based upon the representation contained in Defendant’s
20
     Requests to Seal, IT IS HEREBY ORDERED that Defendant’s Exhibits 1 and 2, consecutively
21
     paginated 1 through 83, and exhibit 3, pages 1 through 9, submitted by Defendant in support of his
22
     motion to reduce sentence, 28 U.S.C. section 3582(c)(1)(A) are ordered SEALED. Defendant’s Exhibit
23
     4, consecutively paginated 1 through 5, submitted by Defendant in support of his motion to reduce
24
     sentence, 28 U.S.C. section 3582(c)(1)(A) is also ordered SEALED until further Order of the Court.
25
     Defendant’s Requests to Seal those documents shall be SEALED until further order of this Court.
26
            It is further ordered that electronic access to the sealed documents shall be limited to the United
27
     States and counsel for Defendant.
28

                                                         1
30
 1          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

 2   for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

 3   Defendant’s Requests, sealing these documents serves a compelling interest. The Court further finds

 4   that, in the absence of closure, the compelling interests identified by Defendant would be harmed. In

 5   light of the public filing of his Notices to Seal, the Court further finds that there are no additional

 6   alternatives to sealing these documents that would adequately protect the compelling interests identified

 7   by Defendant.

 8   DATED: April 27, 2021

 9

10

11
                                                            Troy L. Nunley
12                                                          United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           2
30
